Citation Nr: 1534367	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus type II. 

2.  Whether new and material evidence has been submitted to reopen the service connection claim for hypertension; and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been submitted to reopen the service connection claim for anxiety and depressive disorder; and if so, whether service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), is warranted.

4.  Entitlement to service connection for right knee disorder. 

5.  Entitlement to service connection for left knee disorder.  

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for coronary artery disease. 

9.  Entitlement to service connection for right ankle disorder. 

10.  Entitlement to service connection for left ankle disorder. 

11.  Entitlement to service connection for lumbar spine disorder.

12.  Entitlement to service connection for hip disorder. 

13.  Entitlement to service connection for headache disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco and Houston, Texas.  

In January 2010, the Veteran perfected an appeal as to the issues of entitlement to service connection for a bilateral knee disorder and requested a hearing before a member of the Board.  These issues were certified to the Board in November 2014.  The Veteran also submitted a substantive appeal in April 2014 regarding entitlement to a higher rating for diabetes mellitus type II, as well as entitlement to service connection for hypertension, acquired psychiatric disorder, hearing loss, tinnitus, coronary artery disease, bilateral ankle disorder, lumbar spine disorder, hip disorder, and headache disorder.  The Veteran also requested a Board hearing in regards to these issues.  A Board hearing was held in April 2015 on all issues perfected, including issues stemming from the April 2014 substantive appeal.  The Veteran stated that the April 2015 Board hearing satisfied his hearing request regarding all issues.  See April 2015 lay statement.  Accordingly, the Board finds that it has jurisdiction of all issues covered in the January 2010 and April 2014 substantive appeals and the Board can proceed with the adjudication of these claims.  

Moreover, a transcript of the April 2015 Board hearing conducted by the undersigned Veterans Law Judge, along with a transcript of the June 2014 Decision Review Officer (DRO) hearing, are associated with the electronic claims file.        

The issues of entitlement to service connection for an acquired psychiatric disorder, headache condition, and lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's diabetes mellitus type II does not require restricted diet, insulin use, and regulation of activities.   

2.  A February 2009 rating decision denied service connection for hypertension, anxiety disorder, and depressive disorder.  The Veteran was informed of his appellate rights and he did not submit a notice of disagreement as to these issues within one year of the rating decision.  No pertinent records of VA treatment relating hypertension or a psychiatric disorder to service were physically or constructively in VA's possession within one year of the February 2009 rating decision.  

3.  Evidence added to the record since the final February 2009 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension and an acquired psychiatric disorder.  

4.  Hypertension was not manifested in service or within one year of separation from service, and the preponderance of the evidence is against a finding that the Veteran's hypertension is related to any event, injury, or disease in service, or is caused or aggravated by his service-connected diabetes mellitus type II.  

5.  The preponderance of the competent and credible medical and other evidence of record is against a finding that the Veteran developed a hearing loss disability as a result of his active service.  

6.  The preponderance of the competent and credible medical and other evidence of record is against a finding that the Veteran developed tinnitus as a result of his active service.  
7.  The preponderance of the competent and credible medical and other evidence of record is against a finding that the Veteran has a bilateral ankle disability that had its onset in service or is otherwise related to service. 

8.  The preponderance of the competent and credible medical and other evidence of record is against a finding that the Veteran has a hip disorder that had its onset in service or is otherwise related to service. 

9.  The preponderance of the competent and credible medical and other evidence of record is against a finding that the Veteran has a bilateral knee disability that had its onset in service or is otherwise related to service.  

10.  The preponderance of the evidence of record indicates that the Veteran does not have coronary artery disease; thus there is no current disability shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus type II have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  The February 2009 rating decision that denied service connection for hypertension, anxiety disorder, and depressive disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension and an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

4.  The criteria for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).
 
6.  The criteria for a grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  
7.  The criteria for a grant of service connection for bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

8.  The criteria for a grant of service connection for a hip disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

9.  The criteria for a grant of service connection for bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

10.  Absent a showing of a current disability, the criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.   February 2008, December 2008, and August 2011 letters provided notice regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence should be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, the notice requirements of the VCAA have been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for a higher rating for his diabetes mellitus type II arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment and personnel records have been obtained and considered.  The Veteran contends that some of his service treatment records are missing.  As discussed below, the Board does not find this assertion to be credible.  Several service treatment records are associated with the claims file which includes complaints of various symptoms.  The service treatment records provide no indication that some records are missing.  The Board notes that the Veteran's service records are silent for a hip and ankle condition.  Even if such records of these disabilities were missing, the Veteran's separation examination report is of record.  The separation examination report did not note an ankle or hip disability and the separation examination report did not note complaints of ankle or hip pain as it did for right knee pain.  As there is no credible evidence suggesting that the Veteran's service treatment records are incomplete, the heightened duty to explain any findings and conclusions is not applicable.        

Additionally, pertinent VA and private treatment records are associated with the claims file.  Although the Veteran contends that he received treatment after service at community clinics, he has failed to provide specific information of this treatment that would allow VA to attempt to locate such records, such as a specific location or dates of the treatment.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board notes that the Veteran contends that he is in receipt of Social Security Administration (SSA) benefits.  During the April 2015 Board hearing, he stated that he was in receipt of these benefits for his knee, back, and psychiatric disability.  In adjudicating a claim for service connection, VA is concerned with evidence reflecting a nexus between a current disability and service.  The pertinent question before VA is whether the claimed disability is related to service.  There is no indication that the SSA records address the pertinent question before the Board and therefore they have not been obtained.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").   

The Board acknowledges that the Veteran has not been provided a VA examination or medical opinion with regard to his service connection claims for hypertension, bilateral ankle disorder, and hip disorder.  In the instant case, VA's duty to provide the Veteran with an examination has not been triggered.  The Veteran's service treatment records are silent for complaints of or treatment for hypertension, bilateral ankle disorder, and hip disorder.  Moreover, there is no credible probative evidence of record suggesting that the Veteran's claimed bilateral ankle disorder, hypertension, and hip disorder is related to service or began in service.  The evidence of record contains only lay conclusory, generalized statements regarding an association with service.  Accordingly, no examination or medical opinion is required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).     

The Veteran was afforded a VA examination in August 2014 for his bilateral knee disorder.  The VA examiner reviewed the claims file, to include the service treatment records, and considered the Veteran's lay statements.  After conducting an appropriate evaluation of the Veteran, the examiner opined as to whether the Veteran's bilateral knee disorder is related to service.  The VA examination report is adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported his conclusion with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA examination in May 2013 for his diabetes mellitus.  The examination report is adequate to determine the severity of the Veteran's diabetes mellitus as the examiner reviewed pertinent medical records, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity and the extent of the Veteran's symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
  
The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) and a RO Decision Review Officer (DRO) in which he presented oral argument in support of his increased rating claim and his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ and DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the Veteran's representative attempted to elicit pertinent information from the Veteran regarding the severity of his diabetes and the etiology and onset of his claimed disabilities.  The representative additionally asked questions pertaining to the Veteran's history of medical treatment.  Moreover, the VLJ explained the elements of a service connection claim and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  



Higher Rating for Diabetes Mellitus Type II 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The June 2013 rating decision granted service connection for diabetes mellitus type II and assigned a 20 percent rating, effective March 11, 2011.  

In this regard, Diagnostic Code 7913 provides a 20 percent rating for diabetes mellitus when it requires insulin and a restricted diet or an oral hyperglycemic agent and a restricted diet; a 40 percent rating for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities; and a 60 percent rating when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The highest rating of 100 percent is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  Note (1) to Diagnostic Code 7913 instructs the rating board to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

The Board finds that the preponderance of the evidence shows that a higher rating is not warranted.  As noted above, insulin is required for a rating in excess of 20 percent under diagnostic code 7913.  The Veteran testified in June 2014 and April 2015 that he is on medication for his diabetes but that he is not prescribed insulin.  See June 2014 DRO hearing transcript and April 2015 Board hearing transcript.  VA treatment records and private treatment records do not reveal that the Veteran has been prescribed insulin for his diabetes mellitus type II.  The private treatment records reveal that the Veteran should avoid sugar, soft drinks, and ice cream and that he should exercise and walk regularly.     

The Veteran was afforded a VA examination in June 2013 to determine the severity of his diabetes mellitus.  The examination report revealed that the Veteran was prescribed an oral hypoglycemic agent and that the Veteran did not have loss of strength and weight.  The Veteran also did not have any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  There were no identified complications from his diabetes mellitus type II.    

As entitlement to a rating in excess of 20 percent for diabetes mellitus requires the use of insulin, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the criteria for a higher rating for diabetes mellitus type II under diagnostic code 7913 at any time during the appeal were not met.  The Board also finds that separate ratings are not warranted as the June 2013 VA examination report noted that there were no identified complications from his diabetes mellitus type II.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria assigned for the Veteran's diabetes contemplate the current severity of that disability.  The Veteran's diabetes is characterized by manifestations that are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to this disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with this disability is consistent with the degree of disability addressed by the respective evaluation.  

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised.  Although the Veteran is currently unemployed and is in receipt of Social Security disability benefits, he has not alleged that he is unemployable as a result of his service-connected diabetes mellitus type II.  As such, there is no evidence that the Veteran is unemployable due to his service-connected diabetes mellitus type II.         

New and Material Evidence Claims 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

Here, the Veteran was originally denied entitlement to service connection for hypertension, anxiety disorder, and depressive disorder in a February 2009 rating decision.  The RO denied the Veteran's service connection claims on the basis that there was no in-service diagnosis, the diagnosis came several years after separation from service, and that there was no medical evidence relating the disability to service.  The RO considered the Veteran's available service records, VA treatment records, and lay statements.  The RO also specifically considered the Veteran's contention that his hypertension was related to herbicide exposure.  The Veteran was notified of the denial and his appellate rights but did not submit a timely notice of disagreement as to these issues.  As such, the February 2009 rating decision is final.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

The Board finds that the Veteran has submitted new and material evidence relating to his service connection claims for hypertension and a psychiatric disorder.  Significantly, the Veteran was awarded service connection for diabetes mellitus after the final denial of service connection for hypertension.  The Veteran now alleges that his hypertension is related to his service-connected diabetes mellitus.  See April 2015 Board hearing transcript.  This assertion raises the issue of secondary service connection, which is a new theory of entitlement to service connection.  In regards to his psychiatric claim, the Veteran has provided details regarding in-service events that he believes resulted in an acquired psychiatric disorder.  He asserts that he was assaulted by military police with a nightstick.  See August 2011 lay statement, June 2014 DRO hearing transcript, and April 2015 Board hearing transcript.  The Veteran's lay statement regarding the in-service personal assault is a new theory of an in-service event for which service connection may be granted.  As these statements provide a new theory of entitlement for service connection, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for hypertension and a psychiatric disorder.  See Shade, 24 Vet. App. at 117; Justus, 3 Vet. App. at 513.    

Laws and Regulations for Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Hearing Loss 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  In the instant case, the May 2013 VA examination report demonstrates that the Veteran has a current hearing loss disability of the left and right ear.  

With respect to in-service acoustic trauma, the Veteran has alleged that he was exposed to excessive noise in service.  The Veteran's personnel records reveal that his military occupational specialty was that of a rifleman.  

The audiological evaluation conducted as part of the Veteran's induction examination, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
/
10
LEFT
5
5
10
/
10

The Veteran's service treatment records do include treatment for ear conditions.  In May 1971, the Veteran reported ear pain and that he was hard of hearing.  The May 1971 service treatment records noted that the Veteran had otitis and some drainage but that he had "no tolerance of pain" and that he was "usually malingering."  

On the audiological evaluation conducted as part of the Veteran's separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
25
LEFT
45
50
25
25
30

The Board notes that at the time of the Veteran's separation examination, he had a hearing loss disability of the left ear as defined by VA regulations.  In light of this in-service threshold shift, VA obtained a medical opinion regarding the nature and etiology of the Veteran's hearing loss.  

A VA examination was conducted in May 2013.  The audiological evaluation conducted showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
55
LEFT
15
10
20
25
40

The examiner diagnosed the Veteran with sensorineural hearing loss of the left and right ear.  After a thorough review of the claims file, the examiner opined that the Veteran's hearing loss of the left and right ear were less likely than not related to service.  The examiner specifically acknowledged the in-service threshold shift but found it significant that the Veteran's audiological evaluation upon separation was generally worse than the current evaluation of the Veteran's hearing acuity.  In light of the fact that the Veteran's hearing was generally worse at separation than upon current examination, the examiner opined that the separation examination report should be disregarded as the separation examination report either reflects a temporary drop in hearing or a lack of effort in completing the task.  To support this conclusion, the examiner highlighted the May 1971 treatment record which noted that the Veteran was "very lethargic, no tolerance of pain, [and] usually malingering."  Additionally, the examiner acknowledged the Veteran's in-service noise exposure.  However, the examiner found it significant that the Veteran reported approximately 16 to 20 years of post-service noise exposure consisting of construction work.  Moreover, the examiner highlighted that the Veteran reported that his hearing loss started in the 1980's, approximately eight years after separation from service.  She further stated that medical research does not support delayed onset of hearing loss after exposure to high intensity noise.  Based on this information, she concluded that the military noise exposure less likely than not caused the Veteran's current hearing loss.  

The Board finds this medical opinion to be highly probative, especially since the examiner discussed the Veteran's in-service threshold shift and the hearing loss noted upon separation.  The examiner provided a thorough rationale addressing both the Veteran's in-service noise exposure and post-service noise exposure.  She also addressed medical research and the Veteran's lay contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).        

The Board acknowledges the Veteran's lay statements that he has hearing loss related to in-service noise exposure.  However, he is not competent to establish the etiology of his hearing loss as he does not have the required medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is no competent and credible medical evidence of record noting hearing loss within one year of separation from service.  In fact, the claims file is silent for competent and credible medical evidence noting treatment for hearing loss until several decades after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As discussed above, the only competent and probative medical evidence of record states that the Veteran's separation examination report did not adequately represent the Veteran's true hearing acuity and that his current hearing loss is not related to service.  

For all the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 

Service Connection for Tinnitus 

The Veteran contends that he has tinnitus related to his in-service noise exposure.  

When a condition capable of lay observation may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  

Here, the Veteran testified during the April 2015 Board hearing that he has tinnitus, however, he did not provide testimony as to the onset of his tinnitus.  

The Board notes that although the Veteran's service treatment records include notations regarding ear pain, he did not specifically report ringing of the ears.  

During the May 2013 VA examination, the Veteran reported that his tinnitus began in the 1980's, several years after separated from active duty.  The examiner opined that the Veteran's occupational noise exposure following military service more likely than not caused his tinnitus.  She further opined that military noise exposure less likely than not caused his tinnitus and that tinnitus is at least as likely as not a symptom associated with his non-service connected hearing loss.  

For the reasons stated above, the Board finds the May 2013 audiology examination report to be highly probative.  Since the Veteran reported onset of the tinnitus approximately eight years after separation from service and since the examiner opined that tinnitus was less likely related to service, the Board finds that the preponderance of the evidence is against the claim.   See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, although the examiner opined that the tinnitus is related to hearing loss, the Board has denied service connection for bilateral hearing loss in this decision.  Thus, tinnitus cannot be service-connected under a secondary service connection theory.  38 C.F.R. § 3.310.        

Service Connection for Hypertension

The Veteran has a current diagnosis of essential hypertension.  See September 2014 VA treatment record.  

Significantly, the Veteran does not contend that his hypertension had its onset in service.  See April 2015 Board hearing transcript.  He contends that his currently diagnosed hypertension is related to herbicide exposure.  In the alternative, he asserts that his hypertension is related to his service-connected diabetes mellitus type II.  See April 2015 Board hearing transcript.  

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease, but does not include hypertension.  38 C.F.R. § 3.309(e), Note (2).  

The Board acknowledges evidence submitted by the Veteran, including an article regarding herbicide exposure in Okinawa and a Board decision granting service connection for prostate cancer due to herbicide exposure.  However, the Board does not find this evidence to be probative.  Exposure to herbicides is conceded in the instant case as the Veteran's DD 214 reveals service in Vietnam in 1971.  Therefore, an article regarding exposure to herbicides in Okinawa is not relevant.  Moreover, the Board decision submitted by the Veteran is a decision regarding entitlement to service connection for prostate cancer.  A claim of service connection for prostate cancer is not before the Board and does not relate to a claim of service connection for hypertension.  Thus, although the Veteran had service in the Republic of Vietnam, service connection on a presumptive basis for hypertension as due to herbicide exposure is not warranted since hypertension is not an enumerated disease for which presumptive service connection may be granted.  38 C.F.R. § 3.309(e), Note (2).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran has not submitted any competent and credible medical evidence relating his hypertension to service, to include herbicide exposure.  The Veteran himself is not competent to make such a determination as he does not have the required medical expertise.  Jandreau, 492 F.3d at 1376-77.  

Additionally, there is no evidence that hypertension manifested in service or in the initial year following the Veteran's separation from active duty.  Although the Veteran reported "self diagnosed high" blood pressure on his February 1970 report of medical history, his February 1970 entrance examination report did not note a diagnosis of hypertension.  Moreover, although the Veteran's blood pressure was 136/74 upon entrance, this blood pressure reading does not meet the criteria for a diagnosis of hypertension pursuant to VA regulations.  38 C.F.R. § 4.104, diagnostic code 7101, note 1.  Accordingly, the Board finds that the Veteran was sound upon entrance into service regarding his hypertension.  38 C.F.R. § 3.304 (2014).  The Veteran's service treatment records are silent for a diagnosis of hypertension.  Additionally, the Veteran was found fit for duty in May 1971 and his separation examination report did not note a diagnosis of hypertension.  Post-service medical evidence does not show a diagnosis of hypertension within one year of separation from service.  The evidence of record reveals a diagnosis of essential hypertension several decades after separation from service.  See Maxson, 230 F.3d at 1330 (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

During the April 2015 Board hearing, the Veteran suggested that his hypertension may be related to his service-connected diabetes mellitus type II.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Although the Board acknowledges the Veteran's contentions that his hypertension may be aggravated by his diabetes mellitus type II, the Board notes that he is not competent to render a nexus opinion as he does not have the required medical expertise.  Jandreau, 492 F.3d at 1376-77.        

Additionally, the medical evidence of record is silent for an opinion regarding whether the Veteran's hypertension is caused by or aggravated by his diabetes mellitus type II.  Moreover, the Board finds it significant that the Veteran is diagnosed with essential hypertension, which is defined as "hypertension occurring without discoverable organic cause."  See Dorland's Illustrated Medical Dictionary, p. 896 (32nd ed. 2012).  The Board also notes that the medical evidence of record reveals that the Veteran's hypertension was diagnosed prior to the diagnosis of his diabetes mellitus type II.  Furthermore, the May 2013 VA examination report for diabetes mellitus did not identify any conditions that were considered complications of the diabetes mellitus or any conditions that were permanently aggravated by the diabetes mellitus. 

Thus, the weight of the competent and credible medical evidence demonstrates that the Veteran's hypertension began many years after service, was not caused by any incident of service, to include as due to herbicide exposure, and was not caused or aggravated by his diabetes mellitus.  The Board thus finds that the preponderance of the evidence is against the claim for service connection.  Gilbert, 1 Vet. App. at 55-56.  

Service Connection for Coronary Artery Disease 

The Veteran is also seeking entitlement to service connection for coronary artery disease.  However, during his April 2015 Board hearing, he testified that he was not currently receiving treatment for any heart disease.  
    
Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Initially, the Board notes that the Veteran is not competent to render a medical diagnosis of any heart disease as he does not have the required medical expertise.  Jandreau, 492 F.3d 1372 at 1376-77.  

The medical evidence of record reveals that he does not have a current diagnosis of a heart condition.  VA treatment records dated during the pendency of the appeal do not include a diagnosis of coronary artery disease.  The Veteran was afforded a VA examination in May 2013.  The examiner indicated review of the Veteran's pertinent medical evidence and concluded that he did not have a diagnosis of ischemic heart disease.  An EKG and chest x-ray were conducted and revealed no evidence of cardiac hypertrophy or dilatation.  The examiner cited to August 2012 VA treatment records which noted no evidence or diagnosis of ischemic heart disease or coronary artery disease.  

The Board notes that VA treatment records include the Veteran's complaints of chest pain.  In an October 2008 VA cardiology consult, which is dated several years prior to the March 2011 claim, it was noted that the Veteran reported atypical chest pain on and off for the last 14 years.  He had sinus bradycardia with T-wave abnormalities but it was concluded that he had a normal echocardiogram and a negative nuclear stress test.  In light of the normal echocardiogram and the negative nuclear stress test, the doctor opined that the Veteran's chest pain was likely non-cardiac and that it was "possibly" musculoskeletal.  A heart disease other than hypertension was not rendered at this time.    

In light of this medical evidence, the Board finds that the Veteran does not have a diagnosis of ischemic heart disease, to include coronary artery disease.  The Board acknowledges the Veteran's assertions that he experienced chest pains.  However, a finding of pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As the medical evidence of record does not provide a current diagnosis of ischemic heart disease, to include coronary artery disease, service connection may not be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).    

Service Connection for Bilateral Ankle Disorder and Hip Disorder 

The Veteran contends that he has a bilateral ankle disorder and a hip disorder that is related to service.  In regards to the hip disorder, he asserts that he fell down the steps of the ship in service and hurt his hip.  He stated that he took pain medication in service as a result of this injury.  He further contends that he had ankle pain in service due to excessive training and carrying a heavy backpack.  

Initially, the Board notes that the Veteran's service records are silent for an ankle or hip condition.  A July 1971 service record states that the Veteran reported that he fell on the flight deck and experienced back pain.  This service record is silent for hip pain.  A May 1971 service record noted that the Veteran was found fit for duty and his separation examination report noted no ankle or hip disabilities.  

The Board does not find the Veteran's reports of in-service injuries to his hip and ankles to be credible in light of this contemporaneous evidence which shows other complaints, but no hip or ankle complaints.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  Although the Veteran asserts that a portion of his service treatment records are missing, the Board does not find this statement to be credible.  The record includes several service treatment records which include complaints of various symptoms and provide no indication that some records may be missing.  Moreover, service treatment records regarding the Veteran's reported fall on the flight deck are of record but do not include a notation of hip pain.  Even if such records were missing, the Veteran's separation examination report did not note an ankle or hip disability nor did the separation examination report even note a complaint of ankle or hip pain as it did for knee pain.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  

The Board finds it significant that the Veteran reported during the April 2015 Board hearing that he did not start receiving medical treatment for hip or ankle pain until the 2000s, which the Board notes is approximately 30 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Additionally, the Board notes that there is no competent and credible medical evidence of record which provides an opinion as to whether the Veteran's reported hip and ankle symptomatology is related to service.  Moreover, the Veteran is not competent to opine that he has a hip and ankle disorder that is related to service as he does not have the required medical expertise.  Jandreau, 492 F.3d 1372 at 1376-77.  He also has not provided competent and credible testimony that he has continuously experienced ankle and hip pain since separation from service.   

For all the foregoing reasons, the Board finds that the claims of service connection for bilateral ankle disorder and hip disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 53-56. 

Service Connection for Right and Left Knee Disorder 

The Veteran contends that he has right and left knee disorders that began in service.  See February 2011 lay statement.  During the April 2015 Board hearing, he stated that he started having problems with his knees while in service as a result of training that consisted of crawling on the ground.  He contends that he received treatment during service for his knees and that he was given pain pills, an ace wrap, and was placed on no to light duty.    

On the February 1970 report of medical history, he reported no history of knee pain.  His lower extremities were noted to be normal on his February 1970 induction examination report.  Accordingly, the Board finds that the Veteran was sound upon entrance into service regarding his right and left knee.  38 C.F.R. § 3.304 (2014).  

The service treatment records do reveal that the Veteran reported right knee pain during service.  In April 1971, he reported right knee pain.  It was noted that there was no apparent swelling or any kind of deformity.  The evaluator noted that he did not "see any real problem at hand."  Another April 1971 treatment record noted continued right knee pain and that the Veteran had a pre-service history of injury to the knee.  In May 1971, the Veteran was found fit for duty.  An August 1971 treatment record noted that the Veteran reported that his knee "gave out."  The impression was chondromalacia and an ace wrap was recommended.  The evaluator noted that the Veteran had histrionic behavior and that he saw the Veteran playing basketball and could attest that the Veteran's mobility was excellent.  It was also noted that the Veteran seemed "to have difficulty recalling his athletic prowess."  November 1971 treatment records noted that the Veteran continued to report knee pain and that he reported a pre-service history of a knee injury.  The Veteran's separation examination report noted that the Veteran's lower extremities were normal but noted that he reported chronic right knee pain.  

The Board cannot find the Veteran's testimony regarding the onset of his right and left knee disabilities to be credible due to his inconsistent statements.  Upon entrance into service, he reported no history of knee problems but then during service he reported a pre-service history of knee pain.  He testified in April 2015 that his left and right knee pain began in service as a result of military training exercises.  However, his service treatment records reveal that he reported his right knee pain was the result of a prior injury.  In February 2011, the Veteran stated that his right and left knee pain began in service, but in April 2009, the Veteran reported that he had right knee pain in service and that his left knee pain was a result of overcompensating due to the right knee pain.  As such, the Board cannot find his testimony regarding the onset of right knee pain to be credible.  See Caluza, 7 Vet. App. at 511(the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  

In regards to the Veteran's post-service treatment, he testified during the April 2015 Board hearing that he was seen in a community clinic after service and that he received a knee brace.  However, he did not provide a specific timeframe or specifically identify a location for this treatment.  In June 2008, he reported that he went to a community clinic in Houston that was now closed.  He provided no address for this community clinic.  He further testified during the Board hearing that he sought treatment from VA, but was told that he needed to visit a primary care doctor.  He did not provide a timeframe of the visits to these VA medical centers.  He further stated that he started receiving medical treatment for his knees in approximately 2003.   

The Board cannot find the Veteran's testimony as to post-service treatment to be credible.  Although the Veteran reports going to community clinics after service for knee treatment, he has not provided a coherent timeframe as to this treatment nor has he provided specific information regarding the community clinics in order for VA to identify and locate these records.  The Board acknowledges the statement of the Veteran's daughter which noted that she remembered her father experiencing knee pain when she was "older."  Although the Veteran's daughter is competent to discuss the symptoms her father reported to her, she did not provide a timeframe as to when her father began telling her about his knee pain.  As such, the Board cannot find the Veteran and his daughter's testimony probative as to continuity of symptoms and treatment since service.      

As the lay evidence of record has not provided a coherent and credible timeline as to his post-service symptoms and treatment, the Board must rely on the medical evidence of record.  The first documented complaints of knee pain since separation of service is dated in the 2000s, approximately 30 years after separation from service.  See Maxson, 230 F.3d at 1330 (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).    

The Veteran was afforded a VA examination in August 2014.  The examiner reviewed the claims file and conducted an evaluation of the Veteran.  He diagnosed the Veteran with various knee disorders, to include degenerative osteoarthritis of the left and right knee.  During the examination, the Veteran reported that he injured his knees in service and that he "did not follow up with medical concerns" until the 2000s.  The examiner noted that the Veteran was rambling and that he could not remember a sequence of events.  After thoroughly reviewing the claims file, the examiner opined that the Veteran's right and left knee disabilities, including degenerative osteoarthritis, did not have its onset in service and were not related to service.  The examiner noted the Veteran's inconsistent statements regarding the onset of knee pain and the inconsistency between the Veteran's history and the medical evidence of record.  It was noted that the examiner "strongly suspected" the Veteran of "making up history to fit self-serving interest."  The examiner stated that the Veteran's records reveal multiple references of histrionic claims in the face of normal exams which bordered on potential malingering for secondary gain.  In rendering the medical opinion, the examiner cited to service treatment records, including the service record noting chondromalacia.  However, the examiner noted that although the Veteran reported right knee pain, the in-service medical staff did not see "any real problem" and that he was able to play basketball in service while simultaneously complaining of right knee pain.  The examiner also noted that the service treatment records noted histrionic complaints.  The examiner further noted that the claims file did not include documented evidence of medical treatment for the knee until approximately 35 years following separation from service.  In light of this evidence, the examiner opined that the Veteran did not have a chronic knee disability that had its onset in service or is related to service.       

The Board finds this medical examination report to be highly probative as the examiner thoroughly reviewed the claims file, discussed the in-service and post-service treatment records, and considered the Veteran's lay statements.  See Nieves-Rodriguez, 22 Vet. App. at 295.  As this medical evidence is not in conflict with any other medical evidence of record and since the Board does not find the Veteran's testimony regarding onset and continuity of treatment to be probative, the Board finds that the claim for service connection for right and left knee disorders must be denied.  

The Board acknowledges the Veteran's April 2009 statement that his left knee disability is related to his right knee disability.  However, as the Board has denied service connection for right knee disability, the left knee disability cannot be service-connected under a secondary service connection theory.  38 C.F.R. § 3.310.

In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 53-56. 
    

ORDER

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus type II is denied. 

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension; to this extent only, the appeal is granted.  

Entitlement to service connection for hypertension is denied. 

New and material evidence has been received to reopen the claim of entitlement to service connection for anxiety and depressive disorder; to this extent only, the appeal is granted. 

Entitlement to service connection for right knee disorder, to include degenerative osteoarthritis, is denied. 

Entitlement to service connection for left knee disorder, to include degenerative osteoarthritis, is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for ischemic heart disease, to include coronary artery disease, is denied.  

Entitlement to service connection for right ankle disorder is denied. 

Entitlement to service connection for left ankle disorder is denied. 

Entitlement to service connection for hip disorder is denied. 


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, in part due to an alleged in-service personal assault.  When a Veteran's claim is based, at least in part, on a reported in-service personal assault, VA has a heightened notification obligation whereby it must notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, and suggest other potential sources of evidence.  See Patton v. West, 12 Vet. App. 272, 280 (1999).  Although VA has issued a notice letter in April 2013 that addressed his PTSD claim generally, it did not provide the heightened notice required where a PTSD claim is based, at least in part, on in-service personal assault.  Thus, on remand, the RO must provide the Veteran with adequate notice of such.  Although additional notice is only required for the Veteran's service connection claim for PTSD, any additional development that may occur as a result of this additional notice may impact his service connection claim for an acquired psychiatric disorder other than PTSD.  As such, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is remanded.          

In regards to the service connection claim for a headache disorder, the Veteran's April 2015 testimony indicates that his contention is that his headache disorder is secondary to his psychological disorder.  See April 2015 Board hearing transcript, p. 27.  As the Veteran's service connection claim for an acquired psychological disorder is remanded for the above stated reasons, the service connection claim for headache condition must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).    

Additionally, the Veteran was afforded a VA examination in August 2014 for his service connection claim for a back disorder, right knee disorder, and left knee disorder.  A supplemental statement of the case was then issued in October 2014 regarding only the right knee disorder and the left knee disorder.  VA has not issued a supplemental statement of the case for the service connection claim for the back disorder which addresses the newly obtained examination report.  The Board notes that the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, 126 Stat. 1165, states that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  However, currently VA has not interpreted this amendment to include evidence developed by VA.  As such, although the Veteran submitted his substantive appeal in April 2014, a remand is required in this case in order for the RO to issue a supplemental statement of the case addressing evidence associated with the claims file since the March 2014 statement of the case.  

Moreover, during the April 2015 Board hearing, the Veteran testified that he received treatment for his back disorder in 1975, approximately four years after separation from service.  The Veteran should be requested to provide additional information regarding this treatment, including the name and location of the medical provider.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claims based on in-service personal assault in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

2.  Request that the Veteran provide additional information regarding the medical treatment he stated he received in 1975 for his back disorder, including name and location of medical provider.  

3.  Then, after undertaking any additional development deemed necessary, to include obtaining identified records and/or soliciting any additional medical opinions or affording the Veteran an examination, readjudicate the appeal.  

If the benefits sought remains denied, issue the Veteran and his representative a supplemental statement of the case regarding the issue of entitlement to service connection for an acquired psychiatric disorder, headache condition, and back disorder.  The supplemental statement of the case should address the August 2014 VA examination report regarding the lumbar spine.          

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


